DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	The preliminary amendment filed 5/15/2018 has been received and entered into the application file.  Claims 1-16 are pending, all of which have been considered on the merits. 

Priority
	The instant application is a national stage entry under 35 USC 371 of PCT/EP16/077541 (filed 11/14/2016). 
	
Claim Interpretation
	For clarity of the record the following comments are made regarding the broadest reasonable interpretation of the claims:
	The application refers to “de novo papillae”.  Dermal papilla (dermal papilla fibroblasts) are a specific cell type found in natural hair follicles.  “Papillae” is not a recognized tissue type in and of itself.  The specification defines “de novo papillae” as “substantially spheroid cell aggregate of dermal papilla fibroblasts (DPF) and connective tissue sheath fibroblasts (CTSF)” (PGPub ¶0008).  While both DPF and CTSF are naturally occuring cell types found in vivo, they do not naturally occur together in spheroids in vivo.  
Claims 9-12 are directed to methods of producing “hair follicles”.  The specification defines “hair follicle” produced by the methods of the instant application as “a follicle structure which is incomplete in comparison with natural hair follicles, ... such that the hair follicle is smaller in size in comparison to natural hair follicles” (See PGPub ¶0051).  In light of such, the hair follicles produced by the method of claims 9-12 is not required to have the same structure, cellular composition or organization as a natural hair follicle (such as described in  Christiano et al (WO 07/100870), ¶0054-0058), and in fact, by definition cannot be the same as natural hair follicles. Thus, no particular structure, cellular content or cellular organization is implied by the term ‘hair follicle’ as used in the claims.  It is noted that claims 9-12 permit for the de novo papillae (which is a spheroidal aggregate of DPF and 
	Claim 14 is directed to a “skin equivalent” comprising the de novo papillae of claim 8.  The term ‘skin equivalent’ in the preamble does not impart any specific structural elements or cellular composition of actual/natural skin, but rather the broadest reasonable interpretation is that the composition can be suitable for use in skin.  The claim does not require any components or elements beyond the de novo papillae of claim 8.  The de novo papillae of claim 8 are suitable for use in skin, thus the de novo papillae of claim 8 will be considered to satisfy the claim.  
	Claim 15 is directed to a “transplant” comprising an effective amount of skin equivalent of claim 14, and optionally a pharmaceutically acceptable adjuvant.  The term ‘transplant’ in the preamble does not breathe any life into the claim, as it does not impart any structure or function (transplant simply means ‘the composition is transportable’).  A composition meeting the limitation of ‘the skin equivalent of claim 14’ (which can be the de novo papillae, per se) will satisfy the claim.  The pharmaceutically acceptable adjuvant is merely optional.
	Claim 16 is directed to “a skin equivalent” comprising the de novo papilla hair follicles according to claim 13.  Claim 13 does not describe de novo papilla follicles, but rather just follicles comprising de novo papillae.  A rejection is made of record under 35 USC 112(b) due to this lack of antecedent basis.  However, in order to provide compact prosecution, for comparison to prior art claim 16 will be interpreted as if it read “A skin equivalent comprising the follicles according to claim 13.”  As in claim 14, the term ‘skin equivalent’ in the preamble does not impart any specific structural elements or cellular composition of actual/natural skin, but rather the broadest reasonable interpretation is that the composition can be suitable for use in skin.  The claim does not require any components or elements beyond the follicle of claim 13.  The follicle of claim 13 is suitable for use in skin, thus the follicle of claim 13 will be considered to satisfy the claim.  It is noted the follicle of claim 13 can consist of an aggregate of DPF and CTSF. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “co-culturing takes place for at least 10 min”, and the claim also recites “[co-culturing takes place for] 20 min to 48 hours” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Regarding claim 13: Claim 13 is directed to a hair follicle produced using the method according to claim 8.  Claim 8 is not directed to a method of producing a hair follicle.  It appears claim 13 should reference the method according to claim 9.  
	Regarding claim 16: Claim 16 is directed to a skin equivalent comprising the de novo papilla hair follicle of claim 13.  There is lack of antecedent basis for the limitation “the de novo papilla hair follicle” in claim 16, as claim 13 only describes “hair follicle”.  Furthermore, the term ‘de novo papilla’ is distinct from ‘de novo papillae’.  The papilla is a defined cell type.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 5, 8 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindner et al (EP 2105499).
Lindner et al disclose a method for production of “de novo papillae” comprising isolating and culturing dermal papilla fibroblasts in ultra-low attachment conditions to form de novo papillae (See ¶0010).  
Linder et al teach producing hair follicles from the de novo papillae comprising culturing the de novo papillae with at least one additional cell type in a non-adherent culture vessel.  The additional cell type can be connective tissue sheath cells, keratinocytes, and/or melanocytes (See ¶0021).  Lindner et al teach the hair follicles can be used as implants (See ¶0023).
The disclosure of Linder et al reads on the instant claims as follows:
Regarding claim 1: In the embodiment wherein the de novo papillae are further cultured with connective tissue sheath cells, the method involves a) providing isolated DPF from at least one DP from at least one hair follicle; culturing the DPF to form de novo papillae comprising only DPF; b) providing isolated CTSF from at least one hair follicle; and c) co-culturing the DPF (provided as the de novo papillae) with the CTSF under substantially non-adherent cell conditions.  The hair follicles of Lindner et al read on the de novo papillae of the instant claims.  (Lindner et al use the term “de novo papillae” to describe cell aggregates consisting of DPF, whereas the instant invention uses the term “de novo papillae” to describe cell aggregates comprising DPF and CTSF.  When the ‘de novo papillae’ of Lindner et al are further cultured with CTSF, they form what the instant application calls ‘de novo papillae’). 
Regarding claim 5: Both the DPF and CTSF cells necessarily secrete extracellular matrix proteins, thus the de novo papillae are coated with extracellular matrix proteins.
Regarding claim 8: The hair follicles produced by Lindner et al are considered to read on what the instant application calls de novo papillae.
Regarding claim 13: This rejection is made interpreting claim 13 as referring to a hair follicle produced by the method of claim 9.  The hair follicles produced by Lindner et al have the same structure as would be produced by the method of claim 9 when the at least one further cell population is CTSF.  Thus the hair follicles of Lindner et al also read on the hair follicles of the instant claims. 
de novo papillae.  The hair follicles can be transplanted onto skin, thus the hair follicles are considered to meet the limitation of skin equivalent.
Regarding claim 15: Following the discussion of claim 14 above, the hair follicles are transportable (and transplantable) and thus are considered to meet the limitation of transplant.  
Regarding claim 16: Following the discussion of claim 13 above, the hair follicles can be transplanted onto skin, thus the aggregates are considered to meet the limitation of skin equivalent.

Claims 1, 5, 7, 8, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christiano et al (WO 07/100870).
	Christiano et al disclose methods for aggregating dermal papilla cells, dermal sheath cells, or a combination thereof in suspension culture, such as hanging drop culture, to obtain an aggregate of cells (See ¶0037, 00103 & claim 1).  The cells are cultured for at least 24 hours (See ¶0037, claim 19).  The suspension culture can further comprise one or more epithelial cells, such as a keratinocyte (See ¶0038).  The cell aggregates can be placed into a post-suspension culture comprising a biodegradable scaffold, such as alginate (See ¶0039).  The cell aggregates can be grafted onto the skin of a subject (See ¶0045, 00107).  The dermal papilla and/or dermal sheath cells can be obtained from a hair bulb of a hair follicle (See ¶00103, 0142, 0144, claim 17).
	The disclosure of Christiano et al reads on the instant claims as follows:
	Regarding claim 1: Dermal papilla read on dermal papilla fibroblasts (DPF).  Dermal sheath cells read on connective tissue sheath fibroblasts (CTSF).  The embodiment wherein the combination of dermal papilla and dermal sheath cells are provided together is being relied upon.  Each of the dermal papilla (DPF) and dermal sheath cells (CTSF) can be isolated from the hair bulb of a hair follicle.  Each of the dermal papilla (DPF) and dermal sheath cells (CTSF) are thus necessarily provided (claimed steps a) and b)).  Hanging drop culture reads on substantially non-adherent culture conditions.  The step of culturing the dermal papilla (DPF) and dermal sheath cells (CTSF) in suspension culture reads on the claimed step c) co-culturing the DPF with the CTSF under substantially non-adherent cell culture conditions to form spheroidal cell aggregates.  The chimeric aggregate formed by co-culturing dermal papilla and dermal sheath reads on a de novo papillae.  
coated with extracellular matrix proteins.  It is acknowledged that in some embodiments Christiano et al include enzymes to degrade ECM, but the enzymes are not required (See, e.g. claim 1).  Thus Christiano et al covers embodiments wherein the cells are permitted to secrete native amounts of ECM protein which will naturally coat the aggregates.
	Regarding claim 7: Christiano et al teach the cells are cultured for at least 24 hours, which reads on at least 10 minutes, and is also within the range of 20 min to 48 hrs.
Regarding claim 8: The chimeric aggregates of dermal papilla and dermal sheath cells read on de novo papillae.
Regarding claim 13: This rejection is made interpreting claim 13 as referring to a hair follicle produced by the method of claim 9. The chimeric aggregates of dermal papilla and dermal sheath cells have the same structure as would be produced by the method of claim 9 when the at least one further cell population is CTSF.  The chimeric aggregates are considered hair follicles.
Regarding 14: The chimeric aggregates of dermal papilla and dermal sheath cells read on de novo papillae.  The chimeric aggregates can be transplanted onto skin, thus the aggregates are considered to meet the limitation of skin equivalent.
Regarding claim 15: Following the discussion of claim 14 above, the chimeric aggregates are transportable (and transplantable) and thus are considered to meet the limitation of transplant.  For the embodiments wherein the aggregates are further provided with a biodegradable scaffold, such as alginate, the alginate reads on a pharmaceutically acceptable adjuvant.
Regarding claim 16: Following the discussion of claim 13 above, the chimeric aggregates of dermal papilla and dermal sheath cells are considered hair follicles.  The chimeric aggregates can be transplanted onto skin, thus the aggregates are considered to meet the limitation of skin equivalent.

Claims 1, 2, 4, 5, 8 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armani et al (US 2011/0305671).
Armani et al disclose methods of generating a hair follicle in a mammal, comprising administering a composition comprising dermal papilla (DP) cells, dermal sheath (DS) cells, outer root sheath (ORS) cells and in vitro, then combined together, optionally mixed with a growth factor or a carrier, and then transplanted into mammalian skin (See ¶0040).  Armani et al disclose how to isolate each cell type from a hair follicle (See ¶0052-0056).  
The in vitro culture of the DP cells involves forming the DP cells into spheres.  The DP cells are aggregated into spheres by culturing in low binding multi-well plates.  The number of DP cells provided to each sphere can be at least 100 cells, at least 300 cells, 10,000 cells, 25,000 cells, or between 10,000 and 20,000 cells.  The spheres can be DP cells only, or a combination of DP and DS cells.  When the spheres are a combination of DP and DS cells, the ratio of DP to DS cells is from 100:1 to 1:1, optionally 20:1 to 5:1, optionally 10:1.  The ORS and/or EM cells can be further added to the spheres, either before or after the spheres are formed.  The ratio of DP to ORS and/or EM cells can be in the range of 100:1 to 1:100, optionally 10:1 for DP:EM cells and 1:1 for DP:ORS cells (See ¶0064-0065). 
The cells and/or spheres can be injected with a pharmaceutically acceptable vehicle, such as water, or with a biomatrix, such as a hyaluronic acid matrix (See ¶0073-0078).  The cells can be delivered to the scalp (See ¶0078).
The disclosure of Armani et al reads on the instant claims as follows:	Regarding claim 1: Dermal papilla (DP) read on dermal papilla fibroblasts (DPF).  Dermal sheath (DS) cells read on connective tissue sheath fibroblasts (CTSF).  The embodiment wherein the DP and DS are combined to form the spheres/aggregates is relied upon.  Armani et al report each of the DP and DS are individually isolated from a hair follicle (claimed steps a) and b)).  The DP and DS are then co-cultured together in low binding multi-well plates to form spheres, which reads on c) co-culturing the DPF and CTSF under substantially non-adherent cell culture conditions to form spheroid cell aggregates.  The spheroid cell aggregate comprising DP and DS reads on a de novo papillae.
Regarding claim 2: Following the discussion of claim 1 above, Armani et al teach the DP and DS cells are provided at a 100:1 to 1:1 ratio, and they specifically disclose the ratio of 10:1, which reads on wherein the DPF and the CTSF are co-cultured in a ratio of 1-20:1-20.  When the prior art provides a specific example which is within a claimed range, the prior art anticipates the range. See MPEP 2131.03(I). 
Regarding claim 4: Following the discussion of claim 1 above, Armani et al teach 100, 300, or 10,000 DP cells can be provided to each sphere.  When the DP:DS ratio is 100:1 to 1:1, and optionally 10:1, a total of 101 to 20,000 cells are present in each sphere (de novo papillae), which is within the range claimed.
coated with extracellular matrix proteins.
Regarding claim 8: The sphere comprising DP and DS cells reads on a de novo papillae. 
Regarding claim 13: This rejection is made interpreting claim 13 as referring to a hair follicle produced by the method of claim 9. The spheres comprising the dermal papilla and dermal sheath cells have the same structure as would be produced by the method of claim 9 when the at least one further cell population is CTSF.  The spheroids are thus considered hair follicles.
Regarding 14: The sphere comprising of DP and DS reads on de novo papillae.  The spheres can be transplanted onto skin, thus the spheres are considered to meet the limitation of skin equivalent.
Regarding claim 15: Following the discussion of claim 14 above, the spheres are transportable (and transplantable) and thus are considered to meet the limitation of transplant.  For the embodiments wherein the spheres are further provided with a biomatrix, such as hyaluronic acid, the hyaluronic acid reads on a pharmaceutically acceptable adjuvant.
Regarding claim 16: Following the discussion of claim 13 above, the spheres comprising dermal papilla and dermal sheath cells are considered hair follicles.  The spheres can be transplanted onto skin, thus the aggregates are considered to meet the limitation of skin equivalent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Armani et al (US 20110305671), in view of Lin et al (Biotechnology Journal, 2008).
	The teachings of Armani et al are set forth above.  
	Regarding claims 1, 2, 4, 5, 8 and 13-16: Armani et al anticipates these claims for the reasons set forth above.

	Lin et al teach there were several well-known techniques by which cells can be forced to aggregate and for spheroids.  Lin et al disclose culture in low attachment plates is one technique (See Lin et al, Pg. 1175, “4.2 Culture plastic wares with nonadhesive surface”).  Lin et al teach the culture in low attachment plates can be static or stirred (See Lin et al, id).  Lin et al teach alternative methods include use of spinner flasks and rotary bioreactors (See Lin et al, Pg. 1176, “4.4 Large-scale spheroid production in rotary bioreactors”).   
	It is submitted it would have been prima facie obvious to have modified the method of Armani et al to induce spheroid formation in any of the alternative disclosed manners known in the art at the time the application was filed, including use of spinner flasks and/or rotary bioreactors.  One would have had a reasonable expectation of successfully forming spheres using spinner flasks and/or rotary bioreactors because Lin et al teach spinner flasks and rotary bioreactors successfully induce multicellular spheroid formation.  This conclusion is based on the fact that Lin et al teach that cells can be induced to form spheroids by providing in any of a number of suitable culture environments, including static non-adherent culture conditions (as used by Armani et al), agitated non-adherent culture conditions, spinner flasks, or rotating bioreactors.  Substitution of a known alternative technique taught in the prior art, wherein the substitution would be expected to have equivalent results, is considered prima facie obvious.  
	Spinner flasks and rotary culture vessels read on non-adherent cell culture conditions, involving rotating, swiveling or shaking agitation.
	Regarding claim 7: Armani et al does not disclose exactly how long the DP and DS cells are co-cultured to form the spheres.  However, Armani et al does teach that DP cells, alone, form a sphere in one day and are maintained in culture until transplanted (See Armani et al, ¶0097).  Based on the fact that DP cells alone form a spheroid in one day, there is reasonable basis to conclude that a combination of DP and DS cells could form a spheroid in a similar amount of time (i.e. 1 to several days).  As such, it would have been prima facie obvious to have carried out the co-culturing of the DP and DS cells for at least about one day, which reads on at least 10 min, as required by claim 7.  Ultimately, the duration of the co-culture is considered a matter of routine optimization.  One will co-culture the cells for as long as necessary to obtain a spheroid, and then, based on the teachings of Armani et al, the spheroid can be successfully maintained in culture for a longer period awaiting transplantation.  prima facie obvious in the absence of unexpected or critical results.  

Claim Objections
	Claims 11 and 15 are objected to for minor informalities:
	In claim 11, it states the at least one further cell population is obtained from a hair follicle and/or is obtained therefrom.  This is interpreted as meaning “the at least one further cell population is obtained from a hair follicle and/or is obtained from a hair follicle.”  These are the same source.  The claim should be corrected to remove “and/or is obtained therefrom” or otherwise amended to recite a distinct cell source.
In claim 15, following the period the letters “sw” are written, this appears to be a typographical error.  The “sw” does not have a meaning and will not be considered part of the claim. Correction is required.

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
	Claims 9, 10 and 12 are allowed.  Claim 11 would be allowable if it was amended to read “The method according to claim 9, wherein the at least one further cell population is 

Additional Prior Art
	The following references are made of record as they are relevant to the field, but are not relied upon for rejections:
Lindner et al (US Patent 9764064)
Park et al (WO 06/057542)
Atkins et al (WO 03/068248)
Toyoshima et al (US 2010/0197019)
Yoshida et al (US 2013/0212724)

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633